Citation Nr: 1729819	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-00 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The record reflected that the Veteran failed to appear for a requested Board hearing in July 2012.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

This claim was previously before the Board in October 2013 and October 2016, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have residuals of a TBI.


CONCLUSION OF LAW

The criteria for service connection for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify has been met through a letter to the Veteran.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in November 2013, and an addendum to the examiner's opinion was obtained in December 2016.  Overall, the examiner provided well-reasoned rationales in the December 2016 addendum.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The STRs show that in August 1962 the Veteran was diagnosed with a concussion after tripping and falling over a table leg in the barracks.  A neurological examination was negative and there was slight swelling in the left parietal area.  Skull x-rays were negative.  The Veteran responded to symptomatic therapy and was asymptomatic within two days.  There was no further treatment related to a head injury.  The Veteran did not indicate any symptoms related to a head injury on a December 1962 medical history report.  He was considered normal from a neurological standpoint on a December 1962 examination.  At the June 1966 separation examination, the Veteran was normal from a neurological standpoint.

In February 2005 the Veteran had VA emergency treatment due to pain he had been having in his head off and on for a week.  When he bent over or exerted himself he noticed a dull ache that started at the top central part of the head and radiated down the scalp.  The dull ache lasted from five to 45 minutes and caused his thought process to be "fuzzy," which he said had not happened before.  The treatment records state that there was no history of stroke or previous head injury, and the Veteran denied trauma.  A CT scan showed old chronic changes but nothing acute.  The Veteran was diagnosed with scalp pain of unknown etiology.  At May 2006 VA treatment the Veteran reported ongoing headaches.

A June 2005 brain MRI showed a chronic right frontal cortical injury, likely a small embolic infarction.  There were moderate multifocal chronic deep white matter ischemic changes.  A September 2006 MRI of the brain showed abnormalities in the right frontal lobe of uncertain significance.  It was noted that while this may represent a focal area of old ischemia, a low grade neoplasm, such as a low grade glioma, could definitely be ruled out. 

At November 2006 VA treatment the Veteran complained of headaches with acute onset and resolution.  It was noted that the June 2005 MRI of the brain was unremarkable for etiology.  December 2006 VA mental health treatment records state that the Veteran's medical history includes headaches.  At February 2008 VA treatment the Veteran reported having had a head injury as a young man, and he complained of ongoing headaches.

A November 2010 CT scan of the brain showed mild supra and infratentorial atrophy, mild chronic subcortical microvascular white matter disease, prior infarct in the right frontal lobe, remote lacunar infarctions in head of right caudate nucleus and left frontal white matter, and no acute intracranial process, specifically no acute intracranial hemorrhage.

The Veteran had a VA examination in February 2011 at which he reported falling in August 1962 while leaving a shower and hitting his forehead on the ground.  He was knocked unconscious, awoke the next day in the hospital, and was discharged after a couple of days.  The Veteran said that he then resumed his studies, continued to advance in his career in the Navy, and denied any permanent medical problems.  The examiner opined that the Veteran did not have clinically significant memory impairment, impairment of attention or concentration, or significant problems of executive function due to the direct effects of the head injury.  Judgment and decision making were found to be intact, and the Veteran did not have clinically significant mood swings, anxiety, or depression due to the head injury.  The Veteran also did not have clinically significant neurobehavioral symptoms such as irritability or restlessness, and he did not have any other clinically significant findings due to the direct effects of the head injury.  The Veteran ran his own environmental engineering company until retiring in 2005, and he had done volunteer work since then.  The examiner noted that the Veteran's endeavors had not been limited by any TBI related conditions, and the examination was unremarkable in regards to a TBI.  The examiner opined that there was no evidence of a TBI related disability.

The Veteran underwent another VA examination in November 2013.  The examiner reviewed the November 2010 CT scan results and opined that the noted atrophy is a natural consequence of the Veteran's advancing age.  The Veteran has a history of atrial fibrillation, which can produce cardiac emboli.  The noted prior infarct in the right frontal lobe was probably the result of an embolus.  The mild chronic subcortical microvascular white matter disease and remote lacunar infarctions were the consequences of vascular risk factors in the Veteran, namely hypertension and hyperlipidemia.  The examiner noted that the Veteran had had high blood pressure since at least 1989.  VA treatment records showed that on occasion the Veteran had been evaluated for headaches and that he was actively treated for obstructive sleep apnea.  The examiner felt that there was no diagnosis of TBI from service and that the Veteran's headaches and sleep issues are not caused by or a result of active military service or TBI in service. 

At an October 2014 VA posttraumatic stress disorder examination, it was noted that the Veteran did not have a diagnosis of a TBI based on the records reviewed.  The Veteran had a brain MRI in October 2016 that did not show changes from a 2013 CT scan.  The impression from the MRI was chronic microvascular ischemic changes with remote infarcts in the right prefrontal and left posterior frontal regions.  No acute ischemic process was seen.

In a December 2016 VA examination report addendum, the November 2013 VA examiner opined that a TBI, headaches, and sleep issues were less likely than not incurred in or caused by the claimed in-service injury, event, or illness, including the August 1962 head injury.  It was noted that the Veteran feels that his headaches and sleep issues are related to military service and that VA treatment records show obstructive sleep apnea.  The examiner felt that the STRs, including those related to the August 1962 fall, do not show evidence of a TBI, headaches, sleep issues, or any other neurological disease.  It was noted that the Veteran has a history of atrial fibrillation, which can produce cardiac emboli.  An embolus that travels to the brain can cause infarction of the perfused area, which manifests clinically as a stroke.  The June 2005 MRI showed that the Veteran likely had a right frontal stroke.  The examiner continued that for the purposes of this discussion, a stroke is not a head injury and does not cause headaches.  Furthermore, a stroke in this location in the brain would not lead to the Veteran's sleep issues.  The September 2006 and October 2016 MRIs detected the same right frontal lesion. 

The residuals of a TBI, including headaches and sleep disorders, require specialized training for a determination as to diagnosis and causation, and therefore lay opinions on etiology do not constitute competent evidence.  The Veteran's statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  The Veteran is competent to report a diagnosis by a medical professional, and at February 2009 VA mental health treatment he said that he was told by neurology that a CT scan suggested he may have sustained a TBI.  The Board notes that a statement that he may have sustained a TBI is not sufficient to be a diagnosis of a TBI, and that it does not show that he has residuals of a TBI.  The extensive VA treatment records that begin in 2003 do not contain a diagnosis of a TBI.

The Board finds the December 2016 opinion from the VA examiner that it is less likely than not that the Veteran sustained a TBI in service or has residuals of a TBI related to service, including the August 1962 head injury, to be of significant probative value.  "[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The examiner's analysis shows a careful review of the STRs, including those related to the in-service head injury, and the post-service records, including the imaging studies.  As discussed above, the examiner opined that the record shows that the Veteran suffered a stroke that was related to cardiac emboli.  There are no competent opinions of record that the Veteran has residuals of a TBI.

As a threshold matter in all service connection claims, there must be evidence of a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The record does not show that the Veteran has been diagnosed with residuals of a TBI since he filed his claim.  As such, service connection for the disability must be denied.

Because the evidence preponderates against the claim of service connection for residuals of a TBI, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Service connection for residuals of TBI is denied.


____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


